Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
	Claims 11 and 12 are interpreted as being drawn to embodiments where the R1 group and every R2 group has linkers L1 and L2 which are independently equal to one of the groups recited in claim 11 and independently equal to one of the chemical structures recited in claim 12.  So as one example, when all X1 through X4 are C(R2) groups, than every R2 group and the R1 group must satisfy chemical formula 2 where linkers L1 and L2 are present and must be equal to one of the groups or structures recited in claims 11 and 12.  In one embodiment, a compound in which variables L1 and L2 are equal to phenylene, then such a compound would necessarily have the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 11 and 12 only cover compounds of the type where every group has said L1 and L2 groups as recited in claims 11 and 12.  Compounds of the type, for example, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
cannot be not covered by claims 11 and 12 as currently worded.  In summary, claims 11 and 12 only cover compounds where when one or more carbon atoms are 1 through X4, all R2 groups must have a linker group which falls under the groups recited in claim 11 and the structures recited in claim 12.

Specification
	The specification is objected to.  Specifically, compounds J-1, J-2, J-3, J-5, J-6, J-7, J-9, J-20, J-21, J-23, J-25, J-26, J-33, J-35, J-37, J-45, J-48, J-68, J-70, J-87, J-88, J-90, J-91, J-92, and J-93 appear to be missing one or more chemical bonds.  Additionally, compound J-60 appears to have illegible text as shown in the pre-grant publication US 2019/0263806.  Correction is required. 

Claim Objections
Claims 4 and 8 are objected to.  Variables X5 and X6 as recited in each of claims 4 and 8 are claimed to include N; however, such an instance would result in a divalent nitrogen atom, which does not satisfy the requirement that neutral nitrogen atoms must have three chemical bonds.  For purposes of further examination, “N” as claimed in each of claims 4 and 8 will be interpreted as being an N(Ar7) group as is the case for variable X7 as recited in claim 4.  Applicants should amend claims 4 and 8 and replace “N” with “N(Ar7)” in order to overcome this rejection.
Claim 12 is objected to.  The limitation “X8s” should be amended to --X8 is-- for better clarity.
Claim 15 is objected to.  Specifically, compounds J-1, J-2, J-3, J-5, J-6, J-7, J-9, J-20, J-21, J-23, J-25, J-26, J-33, J-35, J-37, J-45, J-48, J-68, J-70, J-87, J-88, J-90, J-91, J-92, and J-93 appear to be missing one or more chemical bonds.  Additionally, compound J-60 appears to have illegible text as shown in the pre-grant publication US 2019/0263806.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (KR 10-2014-0080685, cited on Applicants information disclosure statement, filed on 6/11/21).  A machine translation of this document is included with this Office action.
Claims 1, 16 and 17: Yi et al. teaches organic electroluminescent devices which comprises a compound which anticipates chemical formula 1.  Specifically, embodiment 1 of Yi et al. teaches compound 4 which is employed as a host material in an emission layer of an organic electroluminescent device (page 24 of the machine translation).  Compound 4 has the structure:
    PNG
    media_image3.png
    133
    150
    media_image3.png
    Greyscale
as shown at the bottom of page 32.  As applied to chemical formula 1 of claim 1, the structure shown above has variables X1 through X3 equal to C(R2) with all R2 being equal to –L1-L2-R3 where both L1 and L2 are equal to single bonds, and R3 is equal to hydrogen, variable X4 is equal to C(R2) with R2 being equal to –L1-L2-R3 where both L1 and L2 are equal to single bonds, and R3 is equal to a C6 aryl group (phenyl).  In the compound shown directly above, variable R1 is equal to –L1-L2-R3 with both variables L1 and L2 being equal to an unsubstituted carbazole linker (which is a heteroaryl group having 11 nuclear atoms, and variable R3 is equal to a C6 aryl group (phenyl).  Device example 1 employs a compound anticipating chemical formula 1 of claim 1 (compound 4) and the device includes an ITO anode, and Al cathode, and an organic emissive layer which is comprised of compound 4 as a host material and an iridium phosphorescent dopant compound.  As such, the compound shown above anticipates chemical formula 1 of claim 1 and device example 1 in table 1 of Yi et al. anticipates all of the device limitations of claims 16 and 17.  
Claim 2: The compound shown above also anticipates all of the limitations of chemical formula 3 of claim 2 with R5 through R7 being equal to –L1-L2-R3 where both L1 and L2 are equal to single bonds, and R3 is equal to hydrogen, variable R4 is equal to R2 with R2 being equal to –L1-L2-R3 where both L1 and L2 are equal to single bonds, and R3 is equal to a C6 aryl group (phenyl).
3 is equal to a C6 aryl group (phenyl), which satisfies the limitation that at least one R3 is equal to a C6-C60 aryl group.
Claim 14: In the compound shown above, variable R3 is equal to a group satisfying formula B-1 of claim 14 where all Z9-Z13 groups are equal to C(Ar13) where all Ar13 groups are equal to hydrogen.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoessel et al. (US 2011/0284799).
Stoessel et al. teaches metal complexes which are employed as emissive materials in organic electroluminescent complexes.  While Stoessel et al. is drawn to metal complexes, some of the ligands taught by Stoessel et al., which prior to ligation, are compounds which anticipate chemical formula 1 of claim 1.  On page 99 of Stoessel et al. are shown two ligands satisfying chemical formula 1 (middle table, left column).  Both compounds L180 and L181 anticipate claim 1.  As applied to chemical formula 1, compounds L180 and L181 both have variables X1 and X2 equal to C(R2) with both R2 groups satisfying chemical formula 2 with L1 and L2 being single bonds, and R3 being equal to hydrogen, variables X3 and X4 are joined together to form a benzene ring, and variable R1 satisfies chemical formula 2 where L1 and L2 are single bonds and R3 is equal to hydrogen (compound L180) or a methyl group (compound L181). 
Claims 2 and 3: Compounds L180 and L181 anticipate chemical formula 3 of claim 2 with R1 being defined in claim 1 above, both variables R6 and R7 being a group satisfying chemical formula 2 where L1 and L2 are both single bonds, and R3 is hydrogen, variables R4 and R5 are joined together to form a fused benzene ring, which satisfies the limitations of both claims 2 and 3.
Claims 4-6: The fused benzene ring in both compounds L180 and L181 anticipate the limitations of chemical formula 7 of claim 4 with all Y1 through Y4 groups being equal to C(Ar1) with all Ar1 groups satisfying chemical formula 12 with all L3 and L4 groups being single bonds, and R14 being equal to hydrogen.  Additionally, the fused benzene ring in both compounds L180 and L181 anticipate the limitations of chemical formula 13 of claim 5 and chemical formula 16 of claim 6 with all R15 through R18 groups (claim 5) and all R20 through R23 groups (claim 6) being represented by chemical formula 15 (claim 5) or chemical formula 17 (claim 6) where all 5 and L6 groups (claim 5) and all L7 and L8 groups (claim 6) are single bonds, and all R19 groups (claim 5) and R24 groups (claim 6) are equal to a hydrogen atom.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smirnova et al. (Russ. Chem. Bull., Int. Ed. 2010, 59, 177-185).
Claim 1: Compounds 10a-c of Smirnova et al. anticipate chemical formula 1 of claim 1.  As applied to chemical formula 1, compound 10b as one example has variable X1 equal to C(R2) with R2 being a group satisfying chemical formula 2 where variables L1 and L2 are single bonds, and variable R3 is hydrogen, variables X2 and X3 are to C(R2) with R2 being a group satisfying chemical formula 2 where variables L1 and L2 are single bonds, and adjacent R3 groups combine to form a fused heteroaryl group having 7 nuclear atoms, variable X4 is equal to C(R2) with R2 being a group satisfying chemical formula 2 where variables L1 and L2 are single bonds and variable R3 is a cyano group.  In compound 10b, variable R1 is a group satisfying chemical formula 2 with variables L1 and L2 being single bonds, and variable R3 being a C6 aryl group (phenyl).
Claims 2 and 3: Compound 10b also anticipates chemical formula 3 of claim 2 with R1 being defined in claim 1 above, R7 is a group satisfying chemical formula 2 where variables L1 and L2 are single bonds, and variable R3 is hydrogen, variables R6 and R5 are a group satisfying chemical formula 2 where variables L1 and L2 are single bonds, and adjacent R3 groups combine to form a heteroaryl group having 7 nuclear atoms, variable R4 is a group satisfying chemical formula 2 where variables L1 and L2 are single bonds and variable R3 is a cyano group.  The limitation regarding variables R5 and R6 also anticipate claim 3.
Claims 4 and 8: Variables R6 and R5 in compound 10b of Smirnova et al. forms a ring structure which anticipates chemical formula 9 where variable X5 is equal to N(Ar7) with Ar7 being a group satisfying chemical formula 12 where L3 and L4 are single bonds, and R14 is equal hydrogen.  In compound 10b of Smirnova et al., variable X6 is equal to a single bond, and variables R8 through R11 are equal to a group satisfying chemical formula 12 with variables L3 and L4 being single bonds and R14 being hydrogen.  
Claims 5-7 and 9: While Smirnova et al. does not teach compounds which satisfy the limitations as recited in claims 5-7 and 9, these claims serve to further limit optional chemical formulas.  Specifically, if any of claims 5-7 and 9 were incorporated into claim 4 (from which 
Claim 13: In compound 10b of Smirnova et al. R1 is a C6 aryl group, thereby satisfying claim 13.  

Claims 1, 2, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US Pat. 6,551,723).
Claim 1: Compound 114 of Okada et al. anticipates chemical formula 1 of claim 1.  In compound 114, variable X1 and X4 are equal to N, variable X2 is equal to C(R2) with R2 being a group satisfying chemical formula 2 where variables L1 and L2 are single bonds, and R3 is a C1 alkyl group (methyl), variable X3 is equal to C(R2) with R2 being a group satisfying chemical formula 2 where variables L1 and L2 are single bonds and variable R3 is hydrogen.  In compound 114, variable R1 is a group satisfying chemical formula 2 with variables L1 and L2 being equal to C6 arylene groups and R3 being equal to hydrogen.
Claim 2: Compound 97 of Okada et al. can be used to reject claim 2 (and claim 1 as well). Compound 97 anticipates chemical formula 4 of claim 2 with variables R4 through R6 satisfying chemical formula 2 where variables L1 and L2 are single bonds, and variable R3 is hydrogen.  In compound 97, variable R1 is a group satisfying chemical formula 2 with variables L1 being equal to a single bond, L2 being equal to phenylene and R3 being equal to a halogen (chloro),
	Claim 13: In compound 97 of Okada et al. R1 is a halogen substituted C6 group (chlorophenyl), which anticipates claim 13.
	Claim 14: Compound 97 of Okada et al. also anticipates claim 14 with variable R1 equal to a group satisfying formula B-1 with Z9, Z10, Z12, and Z13 being equal to CH groups and Z11 being equal to C(Ar13) with Ar13 being a halogen (chloro).
	Claims 16 and 17: The compounds taught by Okada et al. are employed in organic electroluminescent devices which comprise an anode, a cathode, and at least one organic layer comprising the inventive compounds taught therein.  Any of the compounds taught by Okada et al. are at once envisaged to be employed in said devices, thereby anticipating claims 16 and 17.

s 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN-10192457).
Compound I of Wang et al. anticipates chemical formula 1 of claim 1, chemical formula 2 of claim 2, and chemical formula 21 of claim 10.  As applied to chemical formula 21, variable L9 is equal to a single bond, variable X4 is equal to N, and variables X1 through X3 are satisfy chemical formula 2 with L1 and L2 being single bonds, and R3 being equal to hydrogen or methyl.

Allowable Subject Matter
Claims 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Performing a structure search from the core structure of chemical formula 21 of claim 10 did not reveal any prior art teachings.  Additionally, the specific structures of claim 15 are novel and unobvious over the prior art.  Claims 11 and 12 contain allowable subject matter being interpreted in the manner stated above.  
Additionally, the structural limitations of claims 7 and 9 are not taught or suggested in the prior art, but they currently stand rejected based on how these claims are worded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766